Citation Nr: 1327186	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  11-22 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a pelvic deformity.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION


The Veteran had active service from September 1983 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, in April 2013, the RO granted service connection for hypertension and for bilateral pes planus with osteoarthritis and hallux rigidus, thus satisfying the Veteran's appeal of those two issues.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

In his June 2011 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Board hearing at a local VA office.  Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a Travel Board hearing at the Hartford RO before a Veterans Law Judge.  

After the Veteran has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


